DETAILED ACTION
Claims 1-33 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to for the presence of blank lines in ¶33, 204, and 209, “XXXX” in ¶33, 35, 204, and 209, and “XXX” in ¶204.

Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Applicant is advised that should claim 7 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Claim 7 is drawn to a J. sanguinis leaf produced from the plant of claim 1.  Claim 9 is drawn to a J. sanguinis leaf produced by growing the plant of claim 1 and harvesting the leaf.  The leaf of claim 9 is identical to the leaf of claim 7.
Claims 8, 10, 12, 15, 21, 26 and 31 are objected to because of the following informalities:  
In claim 8, line 1, --, said method-- or --, the method-- should be inserted after “leaf” for grammatical reasons.  Everything after “comprising” currently modifies “leaf”, when “method” is intended.   Similarly, in claims 10 and 12, line 1, --, said method-- or --, the method-- should 
In claim 15, line 1, “step” should be plural, and --and-- should be inserted at the end of part (c).  .
In claims 15, line 2, and 21, line 1, --a-- should be inserted before “Justicia”.
In claim 31, “80” and “23” should be switched so the claim reads “wherein the solvent is between 23 and 80º Fahrenheit”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-15, 21 and 23-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 recites a Justicia sanguinis plant named ‘Befu’, and claim 33 recites a new and distinct variety of J. sanguinis named ‘Befu’.  The specification teaches that Befu was discovered growing in a cultivated area in Orlando, FL, and that it may have originally been from Cameroon (¶183).  The plant is thus a product of nature.
Neither claim 1 nor claim 33 recite any additional element.  Thus, the claims are not directed to significantly more than a product of nature. 
J. sanguinis plant of claim 1.  The claims do not recite any additional element.  Thus, the claims are not directed to significantly more than products of nature. 
Claims 2, 7, 9 recite plant parts of the J. sanguinis plant of claim 1.  Claims 2 and 7 do not recite any additional element.  Claim 9 recites that the leaf was produced by a method comprising growing the plant of claim 1 and harvesting a leaf from it;  this method imposes no additional element onto the leaf.  Thus, the claims are not directed to significantly more than products of nature.
Claims 10, 12 and 14-15 recite methods comprising crossing the plant of claim 1 with itself or with a second J. sanguinis plant;  claim 14 also recites a second crossing step to a second J. sanguinis plant.  However, these are all processes that occur in nature, where plants crossing with other plants or self.  Thus, these claims are not directed to significantly more than processes of nature.
Claims 11 and 13 recite seed produced from the methods of claims 10 and 12.  These seeds would be produced in nature as the result of naturally occurring crossing processes.  The claims do not recite any additional element.  Thus, these claims are not directed to significantly more than products of nature.  
Claim 21 recites a method comprising crossing the plant of claim 1 with a second J. sanguinis plant that comprises a desired trait to produce F1 progeny plants.  Any second J. sanguinis plant would have a traits desired in some manner.  Crossing the plant of claim 1 with any second J. sanguinis plant would produce an F1 progeny plant.  Thus, this claim is not directed to significantly more than a process of nature.

Claim 26 recites a method comprising placing a part of the plant of claim 1 in contact with a solvent;  claim 27 recites that the part is a leaf, claim 28 recites that the leaf is partly or completely dried ,and claim 29 recites that the solvent is water.  This is a process that occurs in natures, for example, when a dead leaf, which would be at least partly dried, falls into water.  The claims do not recite any additional elem3ent.  Thus, these claims are not directed to significantly more than processes of nature.
Dependent claim 30 recites the additional element that the solvent is warm, hot or boiling, and claim 31 recites the additional element that the solvent is between 80 and 23ºF.  Water, including puddles and seeps, in nature in Orlando, FL, in the summer would be at least 80ºF, as air temperature reach into the 90s or higher.  Dead leaves falling to this was water would be nature practicing this process.  Thus, these claims are not directed to significantly more than processes of nature.
Claim 32 recites a new and distinct species of J. sanguinis plants.  As a J. sanguinis was discovered growing in Orlando, FL, and may have originally been from Cameroon (¶183),l this species was not created by human hand, for example, by hybridization of two species that do not cross in the wild.  The claim does not recite any additional element.  Thus, the claim is not directed to significantly more than a product of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 and 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claims 1 and 6 are indefinite in their recitation of “deposited with XXXX under XXXX No.____”.  It is not clear with whom the deposit is made or under what number.  
Claims 1, 3, 5, 14 and 33 are indefinite in their recitation of “Justicia sanguinis plant named ‘Befu’”.  It is not clear what is encompassed by the name, as only a few traits of the plant are described in Table 1, and as the plant is not deposited.  
Claims 3 and 5 are indefinite for their reference to Table 1.  Because claims are to be complete in themselves, reference to a Table is only permitted in exceptional circumstances.  As the Table itself can be printed in a claim, this situation is not an exceptional circumstance as indicated in MPEP 2173.05(s).
Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are omnibus type claims.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 is drawn to J. sanguinis plant named ‘Befu’, wherein a representative sample of it has been deposited.  
Dependent claim 17 is drawn to the plant of claim 1 comprising a single locus conversion and essentially all the characteristics of the plant of claim 1;  claims 18-20 recite a trait conferred by the single locus conversion, how it was made or how it was introduced.  
The plant of claim 1 is a closed species (that is, species in the patent, not biological sense);  it cannot have additional or substituted traits and still be the plant of claim 1.   Claims 17-20 alter or add traits;  thus, they fail to include all the limitations of the claim upon which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Neither the instant specification nor the originally filed claims appear to provide support for the phrase “wherein the solvent is between 80 and 23º Fahrenheit”. There is no support for this range.  The originally filed claim 31 and the specification on pg 53, #31, recite “wherein the solvent is between 80 and 230º Fahrenheit”. 
Thus, such a phrase constitutes NEW MATTER.  In response to this rejection, Applicant is required to point to support for the phrase or to cancel the new matter.

Claims 1-15 and 17-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A.  Applicant does not have possession of the full scope of the J. sanguinis species and has not described it.
Claim 32 is drawn to a J. sanguinis species as described herein.  This interpreted as claiming any member of the genus of J. sanguinis plant, where genus refers to genus in the patent sense, not the biological sense.
First, the specification does not describe J. sanguinis plants.
In 2011 there were about 700 known Justicia species (Daniel, pg 595, ¶1); in 2021, there were 939 accepted species (Kew Gardens, www.plantsoftheworldonline.org/taxon/ urn:lsid:ipni.org:names:326849-2, accessed 8/5/21;  see pg 6);  J. sanguinis is not one of them (pg 26).  At the time of filing of the provisional application (21 September 2017), the number of accepted Justicia species would have been somewhere between those two numbers.   
The specification provides no dichotomous key to distinguish J. sanguinis from other Justicia species, and only compares it directly to one other plant, whose species is not indicated (Table 1) and indirectly compares it to three others (¶71-73).  Without a comparison to the other Justicia species, one of skill in the art cannot know if a new species has actually been found.  
Example 7 teaches that the sequence of DNA from a subject plant was compared to other sequences in GenBank, and no species for the plant was identified (¶200).  However, not all Justicia species are represented in the GenBank databases.  As of 5 August 2021, there were only 1627 sequences from Justicia in the GenBank nucleotide databases (GenBank, https://www.ncbi.nlm.nih.gov/nuccore, accessed 5 August 2021,  results 1-40 and 1181-1200 provided).  Many of these sequences are from the same plant;  for example, only 8 species are covered in the 60 sequences in the results sample, 10 from J. aconitiflora, 4 from J. acutangula, 7 from J. adenothyrsa, 19 from J. adhatoda, 2 from J. patentoflora, 7 from J. pectoralis, 6 from J. pedicellate, and 5 from J. peninsularis.  Thus, a comparison could not have been done to the 700+ other Justicia species.
Table 1 describes a few traits of J. sanguinis plant ‘Belu’, but these traits are but a small subset of the characteristics used to describe a species.  The specification, in ¶193, lists a large number of traits that need to be described for J. sanguinis, but acknowledges that this list is not complete.  See for example, Daniel (2011 J. Bot. Res. Inst. Texas 5:595–618, pg 599-617) for the sort of description of species standard in the field.  Note that the specification provides a more complete description of the three other Justicia species in ¶71-73 than it does of the instantly claimed one.
This description of the J. sanguinis species is inadequate.  See MPEP 2163 I
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it") … An application specification may show actual reduction to practice by describing testing of the claimed invention or, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801 et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614 ("reference in the specification to a deposit may also satisfy the written description requirement with respect to a claimed material"); see also Deposit of Biological Materials for Patent Purposes, Final Rule, 54 Fed. Reg. 34,864 (August 22, 1989) ("The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted." Id. at 34,876. "The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art."). (emphasis added)


One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus (where J. sanguinis is a genus in the patent sense) in view of the disclosed species (in the patent sense).
Since the disclosure fails to describe the common attributes that identify members of the genus (in the patent sense) (in the patent sense), ‘Belu’ is insufficient to describe the claimed genus. 
Hence, Applicant has not, in fact, described the claimed J. sanguinis plants, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

B.  The specification does not provide a description of J. sanguinis plant named ‘Befu’ adequate for examination
Claims 1-15, 17-31 and 33 require a J. sanguinis plant named ‘Befu’.
Table 1 describes a few traits of J. sanguinis plant ‘Belu’, but these traits are but a small subset of the characteristics used to describe a plant of a new species.  Table 1 does not describe the traits and characteristics that distinguish ‘Befu’ from other J. sanguinis plants.  MPEP 2163 I, quoted above, indicates that the written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description.

Hence, Applicant has not, in fact, described the claimed J. sanguinis plant named ‘Befu’, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

C.  Applicants are not in possession of the full scope of J. sanguinis plants with all of the characteristics of the J. sanguinis plant named Befu listed in Table 1  
Claim 3 is drawn to a J. sanguinis plant with all of the characteristics of the J. sanguinis plant named ‘Befu’.  
Table 1 describes a few traits of J. sanguinis plant ‘Belu’.  The claim thus encompasses J. sanguinis plants that differ from ‘Befu’ in traits other than those listed in Table 1.
The specification does not describe any J. sanguinis plant other than ‘Befu’ and does not describe any J. sanguinis plant that differs from ‘Befu’ in traits other than those listed in Table 1.  ‘Befu’, the only J. sanguinis plant described at all in the specification, does not demonstrate possession of the full scope of J. sanguinis plants that differ from it in traits other than those listed in Table 1.
The specification does not describe the structural features of J. sanguinis plants that differ from ‘Befu’ in traits other than those listed in Table 1.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus (in the patent sense) in view of the disclosed species (in the patent sense).
J. sanguinis plants, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

D.  Applicants are not in possession of plants with a single locus conversion and otherwise essentially all of the characteristics of the J. sanguinis plant named ‘Befu’   
The specification does not describe any J. sanguinis plant other than ‘Befu’ and does not describe any J. sanguinis plant with a single locus conversion and otherwise essentially all of the characteristics of the J. sanguinis plant named ‘Befu’.
Hence, Applicant has not, in fact, described the claimed J. sanguinis plants, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

E.  Applicants are not in possession of other J. sanguinis plants
Claims 10-11, 14-15, and 21-22 require a second J. sanguinis plant, including one that is ‘distinct’ or that comprises a desired trait.
‘Befu’ is the only J. sanguinis plant described at all in the specification.  The specification describes no other J. sanguinis plant.  One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus (in the patent sense) in view of the disclosed species (in the patent sense).
J. sanguinis plants required for the claimed methods and products, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

F.  Progeny of J. sanguinis plant named ‘Befu’ are not described
Claims 11 and 13 are drawn to progeny of ‘Befu’, produced either by crossing with a second J. sanguinis plant or by selfing ‘Befu’
 ‘Befu’ is a wild isolate.  Because it is not an inbred, it will segregate for most of its traits.  When an inbred is crossed to itself, the progeny are all identical to itself.  When a heterozygous plant like ‘Befu’ is crossed to itself or another plant, the progeny are all diverse, with each trait that is heterozygous in ‘Befu’ or the other plant segregating in the progeny.  
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus progeny of ‘Befu’ in view of ‘Befu’ alone.
The specification does not describe the structural features of J. sanguinis plants that distinguish progeny of ‘Befu’ from other J. sanguinis plants.
Hence, Applicant has not, in fact, described the claimed progeny, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Claims 1-15 and 17-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
A.  A deposit of ‘Befu’ is required
Claims 1-15, 17-31 and 33 all require a J. sanguinis plant named ‘Befu’.
Since the plant claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  
The specification does not disclose a repeatable process to obtain the exact same plant in each occurrence and it is not apparent if such a plant is readily available to the public.  
If a plant is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  So long as deposit complies with the requirements of the IDA where the deposit is made, the USPTO considers such a compliant submission as satisfying the rules under 37 CFR 1.801 through 1.809. 
It is noted that Applicant intends to deposit seed, but there is no indication that the seeds have been deposited.  Further, there is no affirmative statement in the specification that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent.  
Note the issues with seeds that produce “Befu” discussed in the written description rejection and incorporated herein.  Applicant must demonstrate that a deposit of seeds would produce “Befu” and not some other plant, or deposit a plant part from which “Befu” can be regenerated.  

If the deposit of these seeds other plant parts, or tissue culture is made and accepted under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  
If the deposit has not been made and accepted under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.

B.  The specification does not teach how to make a tissue culture of ‘Befu’

Given the claim breath and lack of guidance, undue experimentation would have been required by one skilled in the art to develop and evaluate tissue culture and regeneration of ‘Befu’.  

C.  The specification does not teach any second J. sanguinis plant
Claims 10-11, 14-15, and 21-22 are drawn to methods comprising crossing a J. sanguinis ‘Belu’ plant with a second J. sanguinis plant and plants thereby produced.
The specification teaches no J. sanguinis plants other than ‘Belu’.  The specification also does not teach where to find other J. sanguinis plants.  Thus, one of skill in the art could not practice methods comprising crossing a J. sanguinis ‘Belu’ plant with a second J. sanguinis plant or make plants by the method.
Given the claim breath and lack of guidance, undue experimentation would have been required by one skilled in the art to develop second J. sanguinis plants to use in the claimed methods and to produce the claimed plants.  

D.  The specification does not teach how to produce a J. sanguinis plant with a single locus conversion and essentially all the characteristics of ‘Befu’.
J. sanguinis ‘Belu’ plant further comprising a single locus conversion, where the plant otherwise has essentially all the characteristics of ‘Befu’.
The specification defines “essentially all the physiological and morphological characteristics” as follows (¶50):
Essentially all the physiological and morphological characteristics. A plant having essentially all the physiological and morphological characteristics means a plant having the physiological and morphological characteristics of the recurrent parent, except for the characteristics derived from the converted gene.

This definition is interpreted to also apply to “essentially all the characteristics”.  
The specification defines “single locus conversion” as follows (¶63):
Single gene converted {conversion}. Single gene converted (conversion) plants refer to plants which are developed by a plant breeding technique called backcrossing wherein essentially all of the desired morphological and physiological characteristics of a plant are recovered in addition to the single gene transferred into the plant via the backcrossing technique or via genetic engineering. A single gene converted plant can also be referred to a plant obtained though mutagenesis or through the use of some new breeding techniques, whereas the single gene converted plant has essentially all of the desired morphological and physiological characteristics of the original variety in addition to the single gene or nucleotide sequence muted or engineered through the new breeding techniques.

This definition indicates that single locus conversions can be introduced by backcrossing or genetic engineering, including new breeding techniques.  
The claims are drawn to a ‘Belu’ plant where a single locus conversion has been introduced into it by backcrossing or genetic engineering and where the plant otherwise has all the characteristics of ‘Befu’.
In backcrossing, a cross is made between two plants, then each generation of progeny are crossed to the recurrent parent until the plant has the single locus conversion and otherwise all the characteristics of the recurrent parent.  In the instant case, the recurrent parent would be ‘Befu’.
The method requires a second J. sanguinis plant.  As discussed above, the specification does not teach any J. sanguinis plants other than ‘Belu’.  

Thus, the claimed plants with a single locus conversion cannot be produced by backcrossing.
Genetic engineering and new breeding techniques, including the ones listed in (¶54), require plant transformation.  The specification provides no guidance for transformation of a J. sanguinis plant.  The specification does not provide guidance for transformation of the new species to which ‘Befu’ belongs.  One of skill in the art would need to test an unknown number of components, method steps, and other variables to transformation ‘Befu’.  Further, transformation requires tissue culture, which for the reasons detailed above, also is not taught in the instant specification.  
The specification also provides no guidance for how to perform the new breeding techniques listed in ¶54, including CRISPR technology and other RNA-, oligonucleotide-, and nuclease-mediated mutagensis methods listed in the definition of new breeding techniques.  One of skill in the art would need to test an unknown number of components, method steps, and other variables to get these to work.  

One of skill in the art would need to test an unknown number of components, method steps, and other variables to transform ‘Befu’ and to perform the other new breeding techniques on it.    
Given the claim breath and lack of guidance, undue experimentation would have been required by one skilled in the art to produce a plant further comprising a single locus conversion, where the plant otherwise has essentially all the characteristics of ‘Befu’.  

The lack of description of ‘Befu’ and the J. sanguinis species, as detailed in the written description rejection, makes a search of the full scope of 700+ Justicia species impossible.  That said, “J. sanguinis species” is not known in the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 23-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/649,015. Although the claims at issue are not identical, they are not patentably distinct from each other.
The method comprising administering an extract from a J. sanguinis plant, as claimed in ‘015, make obvious the instantly claimed J. sanguinis plant named Befu.  Because Befu is the only J. sanguinis plant discussed in the specification of ‘015, one of ordinary skill in the art would interpret “J. sanguinis plant” as Befu.  
The plant makes obvious the instantly claimed plant parts and plants with all of the characteristics of Befu.  The recitation of the deposit of tissue culture in claim 1 of ‘015 makes obvious the instantly claimed tissue culture of Befu.  
It would be obvious to one of ordinary skill in the art to grow Befu to produce more plants because they would wish to produce more of the extracts used in the methods claimed in ‘015.
The extracts used in the methods claimed in ‘015, including those produced by contacting the plant with water at a temperature between about 60º - 180 º F makes obvious the instantly claimed beverage, tea and edible composition produced by contacting the plant with a solvent, including water, at a temperature between about 23º - 80 º F, as the ranges overlap.  It would be obvious to one of ordinary skill in the art to use leaves to extract from because these have 
The use of J. sanguinis plants in the methods claimed in ‘015 make obvious the instantly claimed J. sanguinis species.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662